EXHIBIT 99.1 FOR IMMEDIATE RELEASE IMRIS Underwriters Exercise Overallotment Option Winnipeg, Manitoba, November 30, 2010 – IMRIS Inc.(TSX: IM; NASDAQ: IMRS)(“IMRIS” or the “Company”)announced today that the underwriters of its recently completed public offering of common shares (the “Offering”) have exercised a portion of their over-allotment option and purchased 600,000 common shares at US$5.00 per share for gross proceeds of US$3,000,000. The exercise of the overallotment option brings the total gross proceeds received by the Company from the Offering to US$55,500,000. Canaccord Genuity and Lazard Capital Markets LLC acted as joint book-running managers for the syndicate of underwriters in connection with the Offering. ABOUT IMRIS IMRIS is a global leader in providing image guided therapy solutions. These solutions feature fully integrated surgical and interventional suites that incorporate magnetic resonance, fluoroscopy and computed tomography to deliver on demand imaging during procedures.The Company's systems serve the neurosurgical, cardiovascular and neurovascular markets and have been selected by leading medical institutions around the world. Forward-Looking Statements This press release contains certain information that may constitute "forward-looking information" and "forward-looking statements" within the meaning of applicable Canadian and United States securities laws.All statements relating to plans, strategies, projections of results of specific activities or investments, and other statements that are not descriptions of historical facts may be forward-looking statements.Forward-looking statements and information are inherently subject to risks and uncertainties, and actual results could differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, operational risks, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations, industry supply levels, competitive pricing pressures and other risks and uncertainties disclosed under the heading "Risk Factors" in the Company’s short form prospectus and the registration statement on Form F-10 related to the Offering, the Company's Annual Information Form in respect of the year ended December 31, 2009 and the Risks and Uncertainties disclosed in the Management's Discussion and Analysis for the year ended December 31, 2009.Forward-looking statements and information may be identified by terms such as "may", "will", "should", "continue", "expect", "anticipate", "estimate", "believe", "intend", "plan" or "project", or similar terms or the negatives of these terms.Although we believe that the expectations reflected in the forward-looking statements and information are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.The Company's forward-looking statements and information reflect the beliefs, opinions and projections on the date the statements are made.The Company assumes no obligation to update forward-looking information should circumstances or management's estimates or opinions change, except as required by law. For further information, please contact: Kelly McNeill Executive Vice President Finance and Administration and Chief Financial Officer IMRIS Inc. Tel: 204-480-7090 Email: kmcneill@imris.com Brad Woods Director Investor Relations & Corporate Communications IMRIS Inc. Tel: 204-480-7094 Email: bwoods@imris.com
